Citation Nr: 0623267	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to a 
separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971, and from December 1978 to September 1992.  He also 
completed additional periods of unconfirmed service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under pre-June 
13, 2003, regulations.  VA disagreed with the Court's 
decision in Smith, and appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based upon court precedent that could ultimately be 
overturned on appeal, the Secretary of VA imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included the 
issue as presented in the instant appeal, where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Thereafter, on June 19, 2006, the 
Federal Circuit issued a decision in the appeal of the Smith 
case.  See Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 
2006 WL 1667936 (C.A. Fed June 19, 2006).  As a consequence 
of that holding, on July 10, 2006, the Secretary rescinded 
the stay that had been imposed on all claims affected by the 
prior Smith decision, and directed the Board to resume 
adjudication of the previously stayed claims.  




FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the 
schedular maximum, for service-connected tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for service-connected 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003); 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Court, 
however, has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and to assist 
do not apply to a claim if resolution of that claim is based 
upon statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent upon 
interpretation of the regulations pertaining to the 
assignment of disability ratings for service-connected 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available to him for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change. 


Therefore, because no reasonable possibility exists that any 
additional notice or assistance would aid in substantiating 
this claim, any perceived deficiencies of VCAA notice or 
assistance in this case are accordingly rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (holding that compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis of the Claim

The veteran requested an increased evaluation for his 
service-connected tinnitus, and specifically, the assignment 
of a 10 percent evaluation for each ear.  The RO denied the 
veteran's request because under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260, there is no provision for the assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit, 
and simultaneously stayed the adjudication of tinnitus rating 
cases affected by the Court's Smith decision.  Then, in 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation of its own regulations, specifically 38 C.F.R. 
§ 4.25(b) (2005) and 38 C.F.R. § 4.87, DC 6260, which limited 
a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, VA lifted the stay of its 
adjudication of tinnitus rating cases.  

Here, the veteran's service-connected tinnitus has already 
been assigned the maximum schedular rating available for that 
disability.  See 38 C.F.R. §4.87, DC  6260.  Accordingly, as 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Board 
must deny the veteran's appeal.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


